Citation Nr: 1309269	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for constant fatigue, to include as due to undiagnosed illness or service-connected polyarthralgia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to April 1991, to include service in Southwest Asia.  He also had a period of active duty for training from July 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Board remanded the case for additional development.  It now returns for further appellate review.

The Board notes that the Veteran's May 2007 substantive appeal addressed six other issues.  However, in correspondence received by the RO in February 2008, the Veteran indicated that he wished to withdraw his appeal with respect to all claims other than his chronic fatigue claim.  Accordingly, this decision is limited to that issue.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran does not have a clinical diagnosis of chronic fatigue syndrome or other chronic fatigue disability.

3.  The most probative evidence indicates that the Veteran's chronic fatigue is not related to service or a service-connected disability, nor is it an undiagnosed illness related to his service in the Persian Gulf. 



CONCLUSION OF LAW

The requirements for establishing service connection for a chronic fatigue disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, letters issued in September 2003, November 2004, and February 2011 provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A letter dated in March 2006 advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in April 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the VA treatment records, private treatment records, and VA examination reports.  In September 2003, the RO requested private treatment records from nine identified providers.  Eight of the providers submitted treatment records, which have been associated with the claims file.  The ninth, Caldwell Memorial Hospital ("Caldwell") responded that it had only physical therapy notes from 2001.  The RO requested records from Caldwell no fewer than three times.

In August 2004, the RO issued a formal finding of unavailability of the Veteran's service treatment records, after multiple requests from the National Personnel Records Center and his National Guard unit.  The Veteran submitted incomplete service treatment records (STRs), National Guard treatment records, and service personnel records in March 2011.  He also stated multiple times during the course of the appeal that he was not treated for any of his claimed conditions in service, and requested in February 2004 that his claims be adjudicated without a complete copy of the STRs.

Pursuant to the 2011 Board remand, the Veteran's VA treatment records from January 2007 to April 2012 were obtained and associated with the electronic claims file.  The Veteran was also given the opportunity to name any providers who had treated him for constant fatigue.  The Veteran responded with the names of his VA primary care physician, a Dr. Collins, and Caldwell.  VA requested the records from Dr. Collins and Caldwell in April 2011 and May 2011.  Dr. Collins responded that Caldwell bought his practice and possessed all of his treatment records.  In May 2011, VA received medical records from Caldwell of a hospitalization that took place from January 1995 to February 1995.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in February 2011 and an addendum was obtained in April 2012.  This examination and opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Therefore, the Board finds that the RO/AMC has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument and presenting for VA examinations.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

The Veteran seeks service connection for constant fatigue, to include as due to undiagnosed illness or service-connected polyarthralgia.  In documents of record he contends that his claimed constant fatigue is related to environmental exposures during his service in Southwest Asia during the Persian Gulf War, or, alternately, to his service-connected polyarthralgia.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, through December 31, 2016, may warrant a presumption of service connection.  38 U.S.C.A. § 1117.

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. § 3.317(a)(2)(i)(A).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).    

Even after the consideration afforded above, however, compensation will not be paid if: (1) there is affirmative evidence that an undiagnosed illness either was not incurred during active service, or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event, or (3) there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran, having served in the Southwest Asia Theater of operations during the Persian Gulf War and received the Southwest Asia Service Medal, is a Persian Gulf Veteran for the purposes of the presumptions at 38 C.F.R. § 3.317.  

The Board notes that the Veteran's STRs are negative for complaints, treatment, or diagnoses of any condition involving fatigue.  In an STR dated in April 1991, near the date of separation, the Veteran specifically denied having fatigue.  The Veteran does not contend that such condition was treated during active service.

The Veteran's post-service treatment records include VA treatment records dated from December 2002 to April 2012 and private treatment records dated from January 1995 to February 1995 and from April 2000 to July 2003.

All of the private treatment records are silent with respect to fatigue.  The 1995 record relates to a hospitalization for epistaxis (nosebleeds) secondary to alcohol abuse, hypertension, anxiety disorder, hypercholesterolemia, suspected sleep apnea, chronic bronchitis, and cigarette abuse.  The 2000-2003 private treatment records are relevant to proctological, gastrointestinal, and urological diagnoses and treatment.

VA treatment records are negative for reports of fatigue until the first report of fatigue by the Veteran in May 2003.  He stated that he had experienced fatigue over the last year, worsening in the last few weeks.  In July 2003 he reported that he had experienced fatigue for "over a year."  VA treatment records show that during the prior year, the Veteran had been treated for perirectal abscess, scrotal/penile edema, colonic fistula, polyps, and worsening of his urological symptoms over the last six months.  In the same visit, after a full physical examination and history, the primary care physician's impressions included sleep apnea and gastroesophageal reflux disease (GERD).  In April 2003 Crohn's disease had been diagnosed by colonoscopy.

In June 2004, the Veteran was provided with a VA examination for chronic fatigue syndrome (CFS).  With regards to whether the Veteran met the criteria for a diagnosis of CFS, the examiner stated that the Veteran had fatigue, but it did not appear to be debilitating.  He had not missed any work and it did not impair his average daily activity below 50 percent.  With regards to the onset of the illness, the examiner said that it seemed to come on gradually and was associated with many other problems.  The examiner reviewed the Veteran's reported symptoms associated with the criteria for a CFS diagnosis, including elevated temperature, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, anxiety, and intermittent sleep disturbance.  The examiner noted that the Veteran's condition did not appear to decrease his routine daily activities.  He worked daily, but had needed to miss a lot of time at work from various other symptoms and for doctor's appointments.  He had missed about 100 hours that year.  The examiner also reported that there were no incapacitating episodes, the Veteran was not on medication for CFS, and had never been diagnosed with CFS.  It appears from the examination report that a physical examination was not performed and no diagnostic or clinical tests were conducted.  The examiner concluded that the Veteran did not meet the definite criteria for chronic fatigue syndrome.

At his September 2005 primary care annual examination, the Veteran was being followed for GERD and inflammatory bowel disease (IBD).  There was no mention of fatigue by the Veteran or the physician.  At his September 2006 primary care annual examination, the Veteran was still being followed for GERD and IBD and did report the symptom of fatigue.  At an October 2006 mental health consult the Veteran reported being tired all the time and his energy decreasing alongside his mood at the same time every day.

The Veteran was provided with a VA general medical examination in December 2006.  The examiner reported that the Veteran had a number of different complaints which were very vague and it was very difficult to get the Veteran to focus on any one and give clear cut symptoms.  The Veteran did not volunteer much information other than he feels bad and aches all over.  The Veteran's job was reported to be mostly sedentary.  He had missed 336 hours of work over the prior year.  The Veteran estimated that most of the work was missed because of nausea, headaches, and generalized aching.  After performing a physical examination, no diagnosis was made involving CFS or any fatigue.

Annual VA primary care outpatient examinations in October 2007, October 2008, October 2009, and January 2012 list fatigue as a reported symptom.  As part of a February 2011 depression screen the Veteran reported feeling tired or having little energy nearly every day.  There are no other mentions of fatigue in the VA treatment records.

The February 2011 VA examiner reviewed the claims file, interviewed the Veteran, and performed a physical examination.  The Veteran reported a history of chronic fatigue with an onset date of 1991, after he returned to the United States from deployment to the Persian Gulf.  The fatigue began gradually and then gradually increased over the years, with good and bad days.  He stated that in 1997 he became much more tired.  He also reported low grade fever for the past three to five years, generalized muscle aching every day since 1991, interrupted sleep since 1991, joint pains for the last five to six years, mild front headaches daily for seven to ten years, and depression that was diagnosed in the last ten years.  The Veteran reported that his fatigue was not debilitating and did not last 24 hours or longer after exercise.  He goes home from work early one in ten days, and does not go to work at all one in ten days.  This restriction had lasted more than a year.  Other restricted activities included no longer mowing his grass or going bowling.  He reported current symptoms of generalized muscle aches, migratory joint pains, sleep disturbance, inability to concentrate, headaches, and forgetfulness.  He reported that all of these symptoms were constant.  The examiner stated that a diagnosis of CFS had never been established, and that at least six of the ten CFS diagnostic criteria had not been met.  He specifically stated that the criterion of new onset of debilitating fatigue severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of six months had not been met.  Nor had other clinical conditions that may produce similar symptoms been excluded.  The examiner provided four opinions:

1.  It is less likely that the Veteran's current chronic fatigue is related to a medically unexplained chronic multi-symptom illness.

2.  It is less likely than not that the Veteran's current fatigue is caused or aggravated by his polyarthralgia.  

3.  It is at least as likely as not that the Veteran's current fatigue is related to his chronic inflammatory bowel disease.

4. It is less likely than not that his Crohn's disease arose during service or is otherwise related to an incident of service, including environmental exposures in the Persian Gulf.

His rationale for these opinions is provided in the 2011 report and the April 2012 addendum.  With respect to the first two opinions, he explained that the Veteran's chronic fatigue symptoms do not meet the clinical criteria for CFS and his chronic fatigue symptoms can be explained by other means.  As to the third opinion, he clarified that Gulf War exposure is not known to be related to IBD, which is distinct from a functional gastrointestinal disorder.  The Veteran's IBD is characterized by specific tissue and structural abnormalities that are not characteristic of functional gastrointestinal disorders.  He provided citations to medical literature to support these statements.  Finally, he noted that the Veteran did not manifest bowel symptoms in his STRs and did not begin to have bowel symptoms until 1997.

Therefore, the medical evidence does not establish a diagnosis of CFS.  The examiner acknowledged the Veteran's subjective reports of fatigue, but concluded that they were attributable to the Veteran's IBD rather than a chronic multi-symptom illness, Persian Gulf service, or service-connected polyarthralgia.  Therefore, there is no medical evidence of a nexus between the Veteran's current fatigue and his military service or his service-connected polyarthralgia.

The Board notes that the Veteran has alleges that his claimed chronic fatigue is related to his military service, to include his service in Southwest Asia.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In this case, the Veteran's lay statements first mentioned fatigue in his original claim dated in September 2003.  In a February 2004 statement, he asserted that his problems started immediately after his discharge from service in 1991.  In January 2006 he stated that he believed the fatigue was related to his polyarthralgia because it occurred simultaneously with his joint and body aches.  In his May 2007 substantive appeal, the Veteran stated that he felt the fatigue was connected to his joint pain and that it had increased over the last two years.  He described his legs feeling too heavy for his body and taking all his strength to make them move.  He stated that his fatigue and joints were at their worst on the same days.  In February 2008 he stated that fatigue affects his activities daily (yard work, outings, seeing friends), and that he misses work several days per month.  He stated that because the symptoms have existed since discharge from Persian Gulf, he believes they were a direct result of his Persian Gulf service.

In February 2011 the Veteran also submitted a form that he stated he had found going through his box of military things.  It is an unsigned, undated Persian Gulf survey filled out in pencil.  The cover letter from the VA is dated November 1995, and the Veteran stated that he filled it out in 1995 but never mailed it in.  On the form the Veteran indicated that he had mild excessive fatigue during service and in the last month.  This contradicts his other statements that fatigue began after service, as well as the April 1991 STR specifically denying fatigue.  The form also indicates that after service and during the last month he had mild problems with fatigue lasting more than 24 hours after exertion.  The Board notes that the treatment records are silent as to fatigue until 2003.  In those VA treatment records the Veteran stated that he had experienced fatigue over the last year, worsening in the last few weeks.  In July 2003 he reported that he had experienced fatigue for "over a year."  These first objective notations of fatigue indicate that the symptoms began around 2002, more than ten years after service.  In short, the Veteran's current contentions that he has suffered from fatigue since service, to include on the recently-discovered survey allegedly completed in 1995, are inconsistent with his denial of fatigue in April 1991, as well as his post-service treatment records that are negative for complaints of fatigue until 2003, when he reported experiencing fatigue for the past year.  Due to these inconsistencies and the fact that it was not until he filed his claim for compensation that he began asserting the existence of fatigue since service, the Board finds his current contentions on this point are not reliable or credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's fatigue symptoms and service or a service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the record does not show that he possesses the medical knowledge to attribute chronic fatigue symptoms, to any specific instance of his military service or his service-connected polyarthralgia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Here, while the Veteran is competent to describe his fatigue symptoms, the Board accords his statements regarding the etiology of the claimed disorder little probative value as he is not competent to opine on such a complex medical question.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's current medical condition and other causes for his symptomatology.  Therefore, the Board accords greatest probative weight to the 2011 VA examiner's opinion and 2012 addendum.

Based on the foregoing, the Board concludes that the preponderance of the credible and probative evidence is against a finding that the Veteran's claimed chronic fatigue are related to service, to include as an undiagnosed illness manifested by fatigue symptomatology, or are related to his service-connected polyarthralgia.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for constant fatigue.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER

Service connection for constant fatigue, to include as due to an undiagnosed illness or service-connected polyarthralgia, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


